DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are cancelled. Claims 10-18 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTRIC MOTOR WITH STATOR SEGMENTS AND WINDING SUPPORTS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 10,11,13-15 is/are rejected under 35 U.S.C. 102 (a)(1) and USC 102 (a)(2) as being anticipated by Hiroshi (JP 2010226937 hereinafter “Hiroshi” –see IDS dating 03-18-2020). 
Re-claim 10, Hiroshi discloses an electric machine (Title: Rotating Machine), comprising: an annular stator (21) and a rotor (12b,12a) disposed within said stator (21); said stator (1) having a plurality of stator segments (23) disposed in a circumferential direction (see Fig.4a), a winding support (22) and a stator winding (25) toroidally (see Fig.4a, 25 are around 22) applied to said winding support (22); each of said stator segments (23) having lateral cutouts (annotated Fig.4a) disposed in the circumferential direction (left right direction in Fig.4a) and stator segment outer arms (annotated Fig.4a); each of said winding supports (22) with said applied stator winding (25) being introduced into circumferentially adjacent said lateral cutouts (annotated Fig.4a) of adjacent stator segments (23); and said stator winding (25) having a radial outer side (annotated Fig.4a) being partially surrounded by said stator segment outer arms (annotated Fig.4a, 4b, ends of 23a, 24a) of mutually adjacent stator segments (23) forming a radially directed outer gap (gap between 25 and 23a,24a) between said stator segment outer arms (23a,24a) of 

    PNG
    media_image1.png
    611
    380
    media_image1.png
    Greyscale

Re-claim 11, Hiroshi teaches  electric machine according to claim 10, wherein said outer gap (gap between 25, 23a,24a) has a length and a width (the gap has a length and width)  selected to form an additional magnetic circuit (gap affects the magnetic circuit of lux and reduces inductance, gaps are travel mediums and prevent saturation) of predefined inductance in a region outside (interacts with rotor which is outside stator) said stator (gap reduces inductance outside the stator, flux does not travel as much in air as if it travels in magnetic material, also see page 5, talking about magnetic flux travel to rotor etc.).  
Re-claim 13, Hiroshi teaches the electric machine according to claim 10, wherein said winding support (22) and said stator segment (23) are different components (22 is yoke portion that extends circumferentially into other segments, 22 holds windings 25), and each of said winding supports (22) with said applied stator winding (23,24) is pushed onto (see Fig.5a,22 is pushed into side of 24c, at 26) a respective stator segment (23,24, at 26).  
Re-claim 14, Hiroshi teaches the electric machine according to claim 10, wherein each of said winding supports (22) is injection-molded (30 is made by molding) onto a respective stator segment (24, see Page 
Examiner points out this limitation (injection molded..) is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113, at the end product is made where the segments are attached to each other via molding or other processes such as bonding adhesives etc..).
Re-claim 15, Hiroshi teaches the electric machine according to claim 13, wherein each of said stator segments (23) has a fastener (26 and tip 22a fit with each other, using adhesive ,or epoxy resin to ) oriented in a direction of an adjacent stator segment, Page 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Kim (US PG Pub 20140167557 hereinafter “Kim”).
Re-claim 12, Hiroshi discloses the electric machine according to claim 11 above. 
Hiroshi shows, wherein said stator segment outer arms (23a, 23b) have substantially identical lengths in the circumferential direction of said stator (see Fig.4a).
However, Hiroshi fails to explicitly segment outer arms have identical length in the circumferential direction of said stator. 
However, Kim teaches stator segment outer arms (162) have identical lengths (W1) in the circumferential direction of said stator (see Fig.4, P [0063]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator segment outer arms substantially identical length disclosed by Hiroshi wherein the segment outer arms have identical length in the circumferential direction of said stator as suggested by Kim to reduce magnetic loss (Kim, P [0063]). 


    PNG
    media_image2.png
    375
    431
    media_image2.png
    Greyscale

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Mikio (JPH10271782 hereinafter “MIKIO” see IDS dating 03/18/2020).
Re-claim 16, Hiroshi teaches the electric machine according to claim 15 above
Hiroshi teaches “fastener” at end of 22a, 
However, Hiroshi fails to explicitly teach wherein said fastener of each of said stator segments includes a latching projection in the direction of said adjacent stator segment.  
However, Mikio teaches wherein said fastener (13) of each of said stator segments (15) includes a latching projection (projection tip at 13, see Fig.2) in the direction of said adjacent stator segment (see Fig.1).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the fastener structure disclosed by Hiroshi wherein said fastener of each of said stator segments includes a latching projection in the direction of said adjacent stator segment as suggested by Mikio to hook and lock structure of stator together reduce torque ripple and improve efficiency of motor (Mikio, P [0015]). 


    PNG
    media_image3.png
    348
    439
    media_image3.png
    Greyscale

Re-claim 17, Hiroshi as modified teaches the electric machine according to claim 16 above
Hiroshi teaches “fastener” at end of 22a. 
However, Hiroshi fails to explicitly wherein said fastener of each of said stator segments includes a latching recess facing away from said winding support on an outer side of said stator segment.  

  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the fastener structure disclosed by Hiroshi wherein said fastener of each of said stator segments includes a latching recess facing away from said winding support on an outer side of said stator segment as suggested by Mikio to hook and lock structure of stator together reduce torque ripple and improve efficiency of motor (Mikio, P [0015]). 

    PNG
    media_image4.png
    348
    439
    media_image4.png
    Greyscale


Re-claim 18, Hiroshi as modified discloses the electric machine according to claim 16, wherein said latching projection (22a) passes through said winding support (23, in 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834